DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170238721 A1 to Damiani in view of US 20160286979 A1 to Sclare.
	Re Claim 1, Damiani teaches:
	A child accommodating apparatus (at least [Abstract] “baby crib”.) comprising: 
a frame (at least Fig. 1 and [0025] “an upper frame 10”.); an armrest tube rotatably connected with the frame (at least Figs. 1 and 5 element 15 and [0037] “the second part 15 is pivotally coupled with the support members 30 to move reversibly from a first position (FIGS. 1-4) to a second position (FIGS. 5-8) to move the second part 15 relative to the first part 11”.); and 
an armrest rotating mechanism for rotating the armrest tube (at least Figs. 1-2 element 33), the armrest rotating mechanism comprising: 
an engagement device disposed between the armrest tube and the frame and for positioning the armrest tube relative to the frame (at least Figs. 1-2 element 70), and 
an operation device disposed on the armrest tube and connected with the engagement device (at least Figs. 1-3 element 60). 
Damiani does not explicitly teach:
the operation device comprising: a housing rotatably installed on the armrest tube and rotatable relative to the armrest; a driving groove disposed on the housing; and an inserting pin engaged with the driving groove and coupled to the engagement device; 
wherein the housing of the operation device is operated to rotate relative to the armrest tube to drive the inserting pin to drive the engagement device to disengage the armrest tube from the frame.
However, Sclare teaches:
the operation device comprising: a housing rotatably installed on the armrest tube and rotatable relative to the armrest; a driving groove disposed on the housing; and an inserting pin engaged with the driving groove and coupled to the engagement device (at least Figs. 15-16 and [0055] “each lock mechanism 242 can include a movable locking element 244 that is spring-biased toward locking engagement with at least one locked element 246 in a locked position and that is disengaged from the locked element to permit relative movement between the upper and lower frame members 208a and 208b in an unlocked position. The movable locking element 244 can be provided by a male lock element such as pivotal tab (as depicted), a reciprocal plunger, a rotary knob, or the like attached to one of the upper and lower frame members 208a and 208b, and the locked element 246 can be provided by a plurality of female lock elements such as holes (as depicted), recesses, or the like defined by the other one of the upper and lower frame members”.); 
wherein the housing of the operation device is operated to rotate relative to the armrest tube to drive the inserting pin to drive the engagement device to disengage the armrest tube from the frame (at least Figs. 14-16 and [0056] “The actuator 240 can be operably connected to the movable locking element 244 by a mechanical link such as the depicted connecting cable or a mechanical linkage, or the actuator can directly contact the locking element in other embodiments”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the child accommodating apparatus taught by Damiani with the operation device taught by Sclare because both are directed towards the same field of endeavor of child bassinets and doing so involves the use of a known technique (providing rotating operation locking device taught by Sclare) with a known device (bassinet taught by Damiani) with predictable results. A person having ordinary skill would have been motivated to do so because “Each actuator 240 can be provided for example by a pivotal arm (as depicted) or other conventional actuator (e.g., a slide, knob, pushbutton) that moves between locked and unlocked positions to manipulate the lock mechanism 242 between the lock and unlock positions” (Sclare [0056]).
Re Claim 2, the combination of Damiani and Sclare teaches:
The child accommodating apparatus of claim 1 (detailed with respect to claim 1). 
Damiani further teaches:
wherein the engagement device comprises: a fixing holder fixed on the frame (at least Figs. 5-6 element 50), a positioning groove being formed on the fixing holder (at least Figs. 5-6 element 51. It is noted that element 51 is directed towards a pin, and there must be a groove present that the pin fits within.), and the armrest tube being pivoted to the fixing holder (at least Figs. 5-6); 
an engaging pin engaged with the positioning groove (at least Figs. 5-6 element 51. It is noted that element 51 is directed towards a pin, and there must be a groove present that the pin fits within.). 
Sclare further teaches:
and a transmission member connected to the engaging pin and the inserting pin of the operation device; wherein the housing of the operation device is operated to rotate relative to the armrest tube to drive the inserting pin to drive the transmission member to disengage the engaging pin from the positioning groove (at least Figs. 14-16 and [0056] “The actuator 240 can be operably connected to the movable locking element 244 by a mechanical link such as the depicted connecting cable or a mechanical linkage, or the actuator can directly contact the locking element in other embodiments”.).
Re Claim 3, the combination of Damiani and Sclare teaches:
The child accommodating apparatus of claim 2 (detailed with respect to claim 2). 
Damiani further teaches:
wherein the engagement device further comprises: a sliding member fixed on the engaging pin (at least Figs. 5-6 element 50 and [0053] “locking members 50 to lock the second part 15 relative to the support members 30 in the first position”.); and a resilient member disposed between the armrest tube and the sliding member (at least Figs. 5-6 element 16b and [0050] ‘second portions 16b extending perpendicularly to the first portions 16a and joined with the first portions 16a through curved portions 16c”.). 
Sclare further teaches:
the transmission member being connected to the sliding member and the operation device (at least Figs. 14-16 and [0056] “The actuator 240 can be operably connected to the movable locking element 244 by a mechanical link such as the depicted connecting cable or a mechanical linkage, or the actuator can directly contact the locking element in other embodiments”.).
Re Claim 4, the combination of Damiani and Sclare teaches:
The child accommodating apparatus of claim 2 (detailed with respect to claim 2). 
Damiani further teaches:
wherein the positioning groove comprises: a groove portion (at least Figs. 5-6 element 51. It is noted that element 51 is directed towards a pin, and there must be a groove present that the pin fits within.); and 
a plurality of restraining portions positioned at two terminal ends of the groove portion, the engaging pin being configured to move in the groove portion and to be restrained at one of the plurality of restraining portions (at least Figs. 5-6 element 70 and [0056] “Preferably stop members 70 are provided to stop the second part 15 in the second position. According to one embodiment, the stop members 70 comprise a stop surface formed on the opposed sections 16 of the second part 15 and configured to abut against a stop surface formed on the coupling members 33, 34. The stop surface of the second part 15 may be formed in a pin or hook”.).
Re Claim 5, the combination of Damiani and Sclare teaches:
The child accommodating apparatus of claim 2 (detailed with respect to claim 2). 
Damiani further teaches:
wherein the engagement device further comprises: a restoring member installed on the fixing holder, an end of the restoring member abutting against the fixing holder, and another end of the restoring member abutting against the armrest tube (at least Figs. 5-6 element 70 and [0056] “Preferably stop members 70 are provided to stop the second part 15 in the second position. According to one embodiment, the stop members 70 comprise a stop surface formed on the opposed sections 16 of the second part 15 and configured to abut against a stop surface formed on the coupling members 33, 34. The stop surface of the second part 15 may be formed in a pin or hook”. It is noted that the restoring member taught by Damiani element 70 is the same as the restraining portion of claim 4 because element 70 stops the rotation of the armrest tube in either direction. Therefore, when the armrest is rotated back to its starting position, it is restored.).
Re Claim 6, the combination of Damiani and Sclare teaches:
The child accommodating apparatus of claim 1 (detailed with respect to claim 1). 
Damiani further teaches:
wherein an end of the inserting pin abuts against the driving groove (at least Fig. 3 element 61 and [0055] “the releasing members 60 comprise a button 61 manually operable by a user and a releasing device (not shown) connecting the button 61 to the locking members 50 to move the locking member”. It is noted that there must be a groove to house the button.).
Re Claim 7, the combination of Damiani and Sclare teaches:
The child accommodating apparatus of claim 1 (detailed with respect to claim 1). 
Damiani further teaches:
wherein an extension direction of the driving groove is inclined relative to a horizontal direction (at least Fig. 6 element 15,17, which shows the incline when rotated), and an extension direction of the inserting pin is substantially perpendicular to a plane whereon the driving groove is located (at least Fig. 2 element 60, which shows the perpendicular to the vertical dotted plane X-X. In other words, the groove is going into the plane X-X).
Re Claim 8, the combination of Damiani and Sclare teaches:
The child accommodating apparatus of claim 1 (detailed with respect to claim 1). 
Sclare further teaches:
wherein the operation device further comprises: a button body left and right movably accommodated in the housing and partially exposed outside the housing; a locking pin connected with the button body; and a positioning hole positioned on a side of the housing, the locking pin being configured to protrude out of the housing so as to engage with the positioning hole (at least Figs. 8-9 and [0042] “lock mechanism 125 is mounted to the adjustable frame 124 and slidably couples it to the receptacle-frame assembly 116 to permit it to slide up and down along the receptacle-frame assembly. And the floor panel 112 of the infant receptacle 104 is supported by the adjustable frame 124, so it repositions up and down along with the adjustable frame”.).
Re Claim 9, the combination of Damiani and Sclare teaches:
The child accommodating apparatus of claim 8 (detailed with respect to claim 8). 
Sclare further teaches:
further comprising a leaf spring installed inside the button body (at least Figs. 8-9).
Re Claim 10, Damiani teaches:
A child accommodating apparatus (at least [Abstract] “baby crib”.)  comprising: a frame (at least Fig. 1 and [0025] “an upper frame 10”.); an armrest tube rotatably connected with the frame (at least Figs. 1 and 5 element 15 and [0037] “the second part 15 is pivotally coupled with the support members 30 to move reversibly from a first position (FIGS. 1-4) to a second position (FIGS. 5-8) to move the second part 15 relative to the first part 11”.); and 
an armrest rotating mechanism for rotating the armrest tube (at least Figs. 1-2 element 33), the armrest rotating mechanism comprising: an engagement device disposed between the armrest tube and the frame and for positioning the armrest tube relative to the frame (at least Figs. 1-2 element 70); and 
an operation device disposed on the armrest tube and connected with the engagement device (at least Figs. 1-3 element 60). 
Damiani does not explicitly teach:
the operation device comprising: a housing fixed on the armrest tube; a button body up and down movably installed on the housing and the armrest tube; and an inserting pin selectively engaged with the button body and coupled to the engagement device, a moving direction of button body being different from a moving direction of the inserting pin; 
wherein the button body of the operation device is operated to move relative to the armrest tube to drive the inserting pin to drive the engagement device to disengage the armrest tube from the frame.
However, Sclare teaches:
the operation device comprising: a housing fixed on the armrest tube; a button body up and down movably installed on the housing and the armrest tube; and an inserting pin selectively engaged with the button body and coupled to the engagement device, a moving direction of button body being different from a moving direction of the inserting pin (at least Figs. 15-16 and [0055] “each lock mechanism 242 can include a movable locking element 244 that is spring-biased toward locking engagement with at least one locked element 246 in a locked position and that is disengaged from the locked element to permit relative movement between the upper and lower frame members 208a and 208b in an unlocked position. The movable locking element 244 can be provided by a male lock element such as pivotal tab (as depicted), a reciprocal plunger, a rotary knob, or the like attached to one of the upper and lower frame members 208a and 208b, and the locked element 246 can be provided by a plurality of female lock elements such as holes (as depicted), recesses, or the like defined by the other one of the upper and lower frame members”.); 
wherein the button body of the operation device is operated to move relative to the armrest tube to drive the inserting pin to drive the engagement device to disengage the armrest tube from the frame (at least Figs. 14-16 and [0056] “The actuator 240 can be operably connected to the movable locking element 244 by a mechanical link such as the depicted connecting cable or a mechanical linkage, or the actuator can directly contact the locking element in other embodiments”.).
Re Claim 11, the combination of Damiani and Sclare teaches:
The child accommodating apparatus of claim 10 (detailed with respect to claim 10). 
Damiani further teaches:
wherein the engagement device comprises: a fixing holder fixed on the frame (at least Figs. 5-6 element 50), a positioning groove being formed on the fixing holder (at least Figs. 5-6 element 51. It is noted that element 51 is directed towards a pin, and there must be a groove present that the pin fits within.), and the armrest tube being pivoted to the fixing holder (at least Figs. 5-6); 
an engaging pin engaged with the positioning groove (at least Figs. 5-6 element 51. It is noted that element 51 is directed towards a pin, and there must be a groove present that the pin fits within.); 
Sclare further teaches:
and a transmission member connected to the engaging pin and the inserting pin of the operation device; wherein the button body of the operation device is operated to move relative to the armrest tube to drive the inserting pin to drive the transmission member to disengage the engaging pin from the positioning groove (at least Figs. 14-16 and [0056] “The actuator 240 can be operably connected to the movable locking element 244 by a mechanical link such as the depicted connecting cable or a mechanical linkage, or the actuator can directly contact the locking element in other embodiments”.).
Re Claim 12, the combination of Damiani and Sclare teaches:
The child accommodating apparatus of claim 11 (detailed with respect to claim 11). 
Damiani further teaches:
wherein the engagement device further comprises: a sliding member fixed on the engaging pin (at least Figs. 5-6 element 50 and [0053] “locking members 50 to lock the second part 15 relative to the support members 30 in the first position”.); and a resilient member disposed between the armrest tube and the sliding member (at least Figs. 5-6 element 16b and [0050] ‘second portions 16b extending perpendicularly to the first portions 16a and joined with the first portions 16a through curved portions 16c”.), 
Sclare further teaches:
the transmission member being connected to the sliding member and the inserting pin of the operation device (at least Figs. 14-16 and [0056] “The actuator 240 can be operably connected to the movable locking element 244 by a mechanical link such as the depicted connecting cable or a mechanical linkage, or the actuator can directly contact the locking element in other embodiments”.).
Re Claim 13, the combination of Damiani and Sclare teaches:
The child accommodating apparatus of claim 11 (detailed with respect to claim 11). 
Damiani further teaches:
wherein the positioning groove comprises: a groove portion (at least Figs. 5-6 element 51. It is noted that element 51 is directed towards a pin, and there must be a groove present that the pin fits within.); and a plurality of restraining portions positioned at two terminal ends of the groove portion, the engaging pin being configured to move in the groove portion and to be restrained at one of the plurality of restraining portions (at least Figs. 5-6 element 70 and [0056] “Preferably stop members 70 are provided to stop the second part 15 in the second position. According to one embodiment, the stop members 70 comprise a stop surface formed on the opposed sections 16 of the second part 15 and configured to abut against a stop surface formed on the coupling members 33, 34. The stop surface of the second part 15 may be formed in a pin or hook”.).
Re Claim 14, the combination of Damiani and Sclare teaches:
The child accommodating apparatus of claim 11 (detailed with respect to claim 11). 
Damiani further teaches:
wherein the engagement device further comprises: a restoring member installed on the fixing holder, an end of the restoring member abutting against the fixing holder, and another end of the restoring member abutting against the armrest tube (at least Figs. 5-6 element 70 and [0056] “Preferably stop members 70 are provided to stop the second part 15 in the second position. According to one embodiment, the stop members 70 comprise a stop surface formed on the opposed sections 16 of the second part 15 and configured to abut against a stop surface formed on the coupling members 33, 34. The stop surface of the second part 15 may be formed in a pin or hook”. It is noted that the restoring member taught by Damiani element 70 is the same as the restraining portion of claim 4 because element 70 stops the rotation of the armrest tube in either direction. Therefore, when the armrest is rotated back to its starting position, it is restored.).
Re Claim 15, the combination of Damiani and Sclare teaches:
The child accommodating apparatus of claim 10 (detailed with respect to claim 10). 
Damiani further teaches:
wherein a sliding groove is formed on the armrest tube, and the inserting pin is movably disposed in the sliding groove (at least Fig. 3 element 61 and [0055] “the releasing members 60 comprise a button 61 manually operable by a user and a releasing device (not shown) connecting the button 61 to the locking members 50 to move the locking member”. It is noted that there must be a groove to house the button.).
Re Claim 16, the combination of Damiani and Sclare teaches:
The child accommodating apparatus of claim 10 (detailed with respect to claim 10). 
Sclare further teaches:
wherein an inclined surface interfering with the inserting pin is disposed on the button body, the inclined surface is inclined relative to the moving direction of the button body and the moving direction of the inserting pin (at least Figs. 8-9), a restraining groove is positioned at a terminal end of the inclined surface, and the inserting pin is configured to move along an unlocking direction relative to the inclined surface towards the restraining groove so as to be inserted into the restraining groove for achieving an unlocking status (at least Figs. 8-9 and [0042] “lock mechanism 125 is mounted to the adjustable frame 124 and slidably couples it to the receptacle-frame assembly 116 to permit it to slide up and down along the receptacle-frame assembly. And the floor panel 112 of the infant receptacle 104 is supported by the adjustable frame 124, so it repositions up and down along with the adjustable frame”.).
Re Claim 17, the combination of Damiani and Sclare teaches:
The child accommodating apparatus of claim 10 (detailed with respect to claim 10). 
Sclare further teaches:
wherein the button body comprises an operation portion exposed outside the housing and for pulling the button body along a locking direction (at least Figs. 8-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/              Examiner, Art Unit 3673         

/Peter M. Cuomo/              Supervisory Patent Examiner, Art Unit 3673